DETAILED ACTION
Election/Restrictions
Applicant's election with traverse of Group I, claims 1-4 in the reply filed on January 11, 2022 is acknowledged.  Applicant has not provided any grounds for traversal.
The requirement is still deemed proper and is therefore made FINAL.

Claim Objections
Claim 2 is objected to because of the following informalities:
In claim 2, “styrenic based” should be”styrene-based” and “thermoplastice” should be “thermoplastic.”

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 1, it is unclear where the bonding agent is applied to in “applying the bonding agent to form a bond”, rendering the claim indefinite (first substrate, second substrate, or both?).
	In claim 4, “polycarbonate or a copolymer thereof” is unclear and renders the claim indefinite.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 
Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Cai et al. (“Cai”, US 2012/0150150 A1).
Regarding claims 1-4, Cai discloses a tube assembly (title) and teaches the use of adhesives or solvent for bonding the tube to the connector (abstract). Cai teaches tubing can be constructed from materials including styrene based thermoplastic elastomers ([0002]). The connector can be made from polyvinyl chloride, inter alia ([0044]). The hardness of the connector can be from 70 Shore A to about 100 Shore D ([0045]). Cai teaches various adhesives can be used such as acrylates, epoxy, silicone, and polyurethane ([0046]). Cai also teaches solvents may be used for bonding ([0047]).
Cai does not expressly teach the crystallinity or tensile modulus. However, since the materials used are substantially similar to those claimed, there would be a reasonable expectation that the properties would be similar as well.
Cai does not expressly teach the bonding agent claimed. However, elastomers, tackifiers and solvents are well known in the adhesive art. EVA copolymers are also known (see also EP 2,976,215 A1).
As to claim 3, Cai does not expressly teach a sterilizing step. However, heating substrates to remove solvents is known in the art. It would have been obvious to one of ordinary skill in the art to heat substrates to accelerate curing or to remove solvents.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL H. LEE whose telephone number is (571)270-7711. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 5712705038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL H LEE/Primary Examiner, Art Unit 1746